Citation Nr: 1409845	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  13-15 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to service-connected degenerative changes of the cervical spine.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for left lower extremity radiculopathy, to include as secondary to service-connected degenerative changes of the cervical spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Owusu-Asiedu, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1967 to January 1988. 

These matters come before the Board of Veterans'Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the Veteran's representative submitted additional evidence in connection with a brief.  Although the RO did not review all of this evidence, the representative did submit a waiver of the RO's initial consideration of the evidence.  Therefore, the Board will proceed with a decision.

The Virtual VA paperless claims processing system does include a copy of the Veteran's February 2014 appellate brief; however, the remainder of the records in that system are either duplicative or irrelevant to the issues on appeal.  The Veterans Benefits Management System (VBMS) paperless claims processing system does not contain any documents in this case.

The merits of the claims for service connection for right and left lower extremity radiculopathy will be addressed in the REMAND portion of the decision below, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for left lower extremity radiculopathy was previously considered and denied by the RO in a February 2009 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not file an appeal.  There was also no pertinent evidence received within one year of the issuance of that decision. 

2.  The evidence received since the February 2009 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for left lower extremity radiculopathy.


CONCLUSIONS OF LAW

1.  The February 2009 rating decision that denied service connection for left lower extremity radiculopathy is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.202, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the February 2009 rating decision is new and material, and the claim for service connection for left lower radiculopathy is reopened. 38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition to reopen the Veteran's claim for service connection for left lower extremity radiculopathy, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished. There is no prejudice to the Veteran.

The Veteran's claim of entitlement to service connection for left lower extremity radiculopathy was previously considered and denied by the RO in a February 2009 rating decision.  In that decision, the RO determined that the current disorder did not manifest in service or within one year thereafter and was related to the Veteran's military service or his service-connected cervical spine disability.  The Veteran was notified of the decision and of his appellate rights; however, he did not submit an appeal.  There was also no evidence received within one year of the issuance of that decision.  Therefore, the February 2009 rating decision became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

The Veteran filed an application to reopen his claim for service connection for left lower extremity radiculopathy in March 2010.  The evidence received since the February 2009 rating decision includes a reference in the Veteran's appellate brief to a medical journal article, which suggests that there could be a relationship between the cervical spine and the lumbosacral nerve roots.  This evidence was not considered at the time of the February 2009 rating decision, and as previously noted, the RO had denied the prior claim, in part, because the evidence did not establish a relationship between the Veteran's cervical spine disability and his left lower extremity radiculopathy.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for left lower extremity radiculopathy. 38 C.F.R. § 3.156.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for left lower extremity radiculopathy is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran has not been afforded a VA examination in connection with his current claims for service connection for left and right lower extremity radiculopathy.  Thus, on remand, he should be afforded a VA examination to determine the nature and etiology of any lower extremity radiculopathy that is present. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of left and right lower extremity radiculopathy that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  He or she should specifically consider the November 2007 letter from Dr. W.G.H. indicating that the Veteran's condition could be due to spinal cord compression and his representative's reference in a brief to an article in a medical journal.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran currently has left and right lower extremity radiculopathy that is related to his military service.  

The examiner should also state whether it is at least as likely as not that the claimed disorders were either caused by or permanently aggravated by the Veteran's service-connected cervical spine disability.  In so doing, he or she should address whether the Veteran has cervical spine cord compression, and if so, whether it could result in lower extremity radiculopathy.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completing this action, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph. 

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


